[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE #119
This action stems from a December 16, 1989 motor vehicle collision in which the plaintiff, Elizabeth Edmondson's vehicle was allegedly hit from behind by a vehicle owned and operated by the defendant, Edward Osborn. On February 6, 1991, the defendant pursuant to General Statutes Section 52-102, moved to cite in Rosanna Sciortino as a party defendant, claiming that Ms. Sciortino is necessary for a complete determination or settlement of this case. The defendant claimed that the plaintiff's vehicle struck Ms. Sciortino's vehicle, which was stranded in the roadway. Thereafter, the defendant struck the plaintiff's vehicle. On May 8, 1991, the court, Susco, J., denied the motion to cite in stating that the defendant "may implead this person if he wishes."
On September 13, 1991  the defendant moved to implead Rosanna and Joseph Sciortino in accordance with the May, 1991, ruling. Mr. Osborn claimed that he has a legitimate claim for contribution and apportionment of the alleged responsibility from the Sciortinos. The motion was granted by the court, Susco, J., on December 10, 1991, and a third party complaint was subsequently filed.
On January 17, 1992, the third party defendants moved to strike the third party complaint on several grounds. On February 14, 1992, the third party plaintiff filed an objection to the motion to strike which asserted, inter alia, that the third party complaint is legally sufficient pursuant to General Statutes Section 52-102, and is in accord with the court's May 8, 1991 ruling.
Attribution and contribution can only be determined with regard to parties. General Statutes Section 52-572h(d). Because it is necessary to determine the Sciortinos' degree of negligence so as to permit a determination of Mr. Osborn's degree of negligence, it is necessary for the Sciortinos to be parties to this action. Consequently, this court grants the motion to strike CT Page 1131 and grants Mr. Osborn leave to file a new motion to cite in new parties pursuant to Practice Book Section 103. Such a motion represents the proper manner by which the Sciortinos should be brought into this matter. See George v. Royer, 5 CTLR 301 (November 26, 1991, Pickett, J.).
PICKETT, J.